Citation Nr: 0533485	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  05-29 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether the November 25, 1992 rating decision is final.  

2.  Whether there was clear and unmistakable error (CUE) in a 
November 25, 1992 rating decision denying an increased 
evaluation for psychoneurosis hysteria with back complaints.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from October 1943 to April 
1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   


FINDINGS OF FACT

1.  In November 25, 1992, the AOJ denied an increased 
evaluation for psychoneurosis hysteria with back complaints.  
The AOJ informed the appellant and he did not appeal.  That 
decision is final.  

2.  There was no undebatable error of fact or law in the 
November 25, 1992 rating decision.


CONCLUSIONS OF LAW

1.  The November 25, 1992 rating decision denying an 
increased evaluation for psychoneurosis hysteria with back 
complaints is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200, 20.201, 20.302, 20.1103 (2005).

2.  The November 25, 1992, rating decision that denied an 
increased rating for the appellant's psychoneurosis hysteria 
with back complaints is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the appellant is claiming a violation of 
the Veterans Claims Assistance Act of 2000 (VCAA), the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has determined that the VCAA has no 
applicability to cases involving CUE.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).

Criteria

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, 6 Vet. App. at 44.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision that constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

Analysis

In this case, in an April 1945 rating decision, the appellant 
was awarded service connection and a 10 percent disability 
evaluation for psychoneurosis, mixed, under Diagnostic Code 
1084.  In a September 1947 rating decision, a 10 percent 
disability evaluation was continued for psychoneurosis mixed 
type, manifested by pain along the spine under Diagnostic 
Code 9106 effective April 1, 1946.  Subsequently, in a June 
4, 1948 rating decision, the AOJ implemented a reduction to 
10 percent for psychoneurosis hysteria with back complaints 
under Diagnostic Code 9100, from August 4, 1948.  In a 
November 25, 1992 rating decision, the AOJ denied an 
increased evaluation, no noting psychiatric disease.  To the 
present, the appellant's award has remained the same.

The appellant asserts that the November 25, 1992 rating 
decision contained CUE and was not final.  To the extent that 
the appellant asserts that the VA examination in September 
1992 was inadequate, at best, such constitutes a failure in 
the duty to assist.  In Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir 2002), the United States Court of Appeals for the Federal 
Circuit held that a breach of a duty to assist cannot 
constitute CUE and that "grave procedural error" does not 
render a decision of VA non-final.  This decision, in 
pertinent part, overruled Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), to the extent that decision held that the 
existence of "grave procedural error" did render a decision 
of the VA non-final.  The Federal Circuit Court, citing 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), also noted 
that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and that an 
incomplete record, factually correct in all other respects, 
is not CUE.  Regardless, the September 1992 examiner report 
was completely consistent with the February 1948 VA 
examination report, each showing no psychoneuroses.  The 
Board notes that a mere disagreements as to how the facts 
were weighed or evaluated cannot be the basis for a valid 
claim of CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996).  

The allegation that the appellant did not receive notice of 
the decision is an absolute distortion.  A December 10, 1992 
letter from the AOJ states, "The zero percent evaluation for 
psychoneurosis hysteria with back complaints is continued.  
The examination of 9/22/92  found no psychiatric disease."  
The appellant points to nothing regulatory that established 
that he had to be provided with a copy of the rating 
decision, at that time.  Regardless, he received notice of 
the decision, and was placed on notice of his right to 
appeal, and elected not to do so.  That decision is final.  
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2005).  

To the extent that the appellant asserts CUE in the June 1948 
rating decision, the Board notes that an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  The January 1949 Board decision regarding the issue 
of an increased evaluation for a neuropsychiatric condition 
subsumed the June 1948 rating decision.  

In summary, the November 25, 1992 rating decision is final 
and the appellant has not provided reasons as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of the 
previous adjudication would have been manifestly different 
but for an error.


ORDER

The November 25, 1992 rating decision is final.  

The claim of clear and unmistakable error in the November 25, 
1992, rating decision denying an increased evaluation for 
psychoneurosis hysteria with back complaints is dismissed 
without prejudice.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


